NOTICE OF ALLOWABILITY
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an emailed response by Charles Stein on 4/11/2022 following an interview 4/4/2022 and follow-up conversation 4/8/2022.

Please amend the application as follows: 
Claim 1 (Currently Amended):   A substrate processing apparatus comprising:
a processing tank configured to perform etching on a substrate disposed therein by immersing the substrate in a processing liquid containing a chemical liquid and silicon, the processing liquid having an initial silicon concentration;
a first concentration meter provided inside the processing tank, the first concentration meter configured to measure the initial silicon concentration;
a reservoir configured to recover and store the processing liquid discharged from the processing tank, the processing liquid discharged from the processing tank having a first silicon concentration higher than the initial silicon concentration;
a second concentration meter provided inside the reservoir, the second concentration meter configured to measure the first silicon concentration;
a remover configured to recover a portion of the processing liquid discharged from the processing tank and remove silicon from recovered processing liquid;
a mixer configured to mix the processing liquid received from the reservoir with the processing liquid from which silicon has been removed by the remover; 
a first supply source configured to supply, to the mixer, a first amount of the processing liquid out of the processing liquid stored in the reservoir, the first amount having a same silicon concentration as the first silicon concentration; 
a second supply source configured to supply, to the mixer, a second amount of the processing liquid out of the processing liquid from which silicon has been removed by the remover, the second amount having a second silicon concentration lower than the first silicon concentration;
a third concentration meter provided inside the remover, the third concentration meter configured to measure the second silicon concentration;
a return path configured to return the processing liquid from the mixer to the processing tank; and
a controller configured to control an overall operation of the substrate processing apparatus,
wherein the controller is programmed to:
obtain the initial silicon concentration, the first silicon concentration, and the second silicon concentration from the respective first, second, and third concentration meters;
calculate the first amount of the processing liquid and the second amount of the processing liquid using at least the initial silicon concentration, the first silicon concentration, and the second silicon concentration;
control the first supply source and the second supply source to supply both the first amount of the processing liquid having the first silicon concentration to the mixer from the reservoir and the second amount of the processing liquid having the second silicon concentration to the mixer from the remover[[,]]; and
control the mixer to mix the first amount and the second amount of the processing liquid at a predetermined ratio such that an adjusted silicon concentration of the processing liquid in the mixer is the same as the initial silicon concentration. 
	
Please amend claim 7:

    PNG
    media_image1.png
    137
    653
    media_image1.png
    Greyscale


Please cancel claim 14.

Allowable Subject Matter
Claims 1, 3-13, and 16 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, whether alone or in combination, fails to teach or fairly suggest the limitation: “wherein the controller is configured to…calculate the first amount of the processing liquid and the second amount of the processing liquid using at least the initial silicon concentration, the first silicon concentration, and the second concentration… and control the mixer to mix the first amount and the second amount of the processing liquid at a predetermined ratio such that an adjusted silicon concentration of the processing liquid in the mixer is the same as the initial silicon concentration” in light of the other limitations of the claim.
Particularly, while the prior art (Hara and Izuta) appears to teach the physical components of the apparatus, and noting that concentration sensors are well-known and often used in the field of endeavor, the prior art does not suggest the operational features of the controller programming. Principally, the features concerning the controller configured to utilize information from three concentration sensors to calculate first and second amounts of processing liquid (wherein one amount has been reduced via a removing/filtering device) to return the processing fluid to an initial concentration does not appear to be known in the art, nor would it be obvious to one of ordinary skill in light of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restriction
The application has been amended as follows: 
Claim 1 is allowable. Claims 4-10, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the inventions of species A-E, as set forth in the Office action mailed on 2/4/2021, is hereby withdrawn and claims 4-10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The Examiner notes that the restriction requirement mailed 11/2/2020 between inventions I and II is not withdrawn. As such, claim 14 directed to the non-elected invention is cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURT SWEELY/						/Benjamin Kendall/Examiner, Art Unit 1718     				Primary Examiner, Art Unit 1718